Entrusted Management Agreement




Among




Honggang Yu, Jichun Li,




Shenyang Wan Tong Yuan Trading Co., Ltd.




and




Shenyang Wantong Health Care Products Manufacturing Co., Ltd.,




Effective as of April 1, 2007




This Entrusted Management Agreement (the "Agreement") is entered into on the 1st
  day of April, 2007 in Shenyang, China by:




Party A:

1.  Honggang Yu, a citizen of PRC with ID Card number _________________, who
owns 90% of Shenyang Wan Tong Yuan Trading Co., Ltd.;




2.  Jichun Li, a citizen of PRC with ID Card number _________________, who owns
10% of Shenyang Wan Tong Yuan Trading Co., Ltd.;




3. Shenyang Wan Tong Yuan Trading Co., Ltd., an enterprise incorporated and
existing within the territory of China in accordance with the law of the
People's Republic of China, the registration number of its legal and valid
Business License is ___________________, and the legal registered address is 195
Zhongshan Road, Heping County, Shenyang, Jilin Province.




and




Party B:

Shenyang Wantong Health Care Products Manufacturing Co., Ltd. is a
wholly-foreign owned enterprise registered in Shenyang, PRC, the registration
number of its legal and valid Business License is _______________.




Whereas:




1.

Under this Agreement, Shenyang Wan Tong Yuan Trading Co., Ltd., Honggang Yu and
Jichun Li have acted collectively as one party to this Agreement;




2.

Party A desires to entrust Shenyang Wan Tong Yuan Trading Co., Ltd. to Party B
to manage its assets and debts;




3.

Party B agrees to accept such entrustment and to manage Shenyang Wan Tong Yuan
Trading Co., Ltd. on behalf of Party A.











1




Therefore, in accordance with laws and regulations of the People's Republic of
China, the Parties agree as follows after friendly consultation based on the
principle of equality and mutual benefit.




Article 1.

 Entrusted Management




1.1

Party A agrees to entrust the management of Shenyang Wan Tong Yuan Trading Co.,
Ltd. to Party B pursuant to the terms and conditions of this Agreement. Party B
agrees to manage Shenyang Wan Tong Yuan Trading Co., Ltd. in accordance with the
terms and conditions of this Agreement.




1.2

The term of this Entrusted Management Agreement shall be from November 1, 2008
(the “Effective Date” of this Agreement) to the earlier of the following:




(1)   

March 31, 2017, or




(2)

the winding up of Shenyang Wan Tong Yuan Trading Co., Ltd., or




(3)   

the termination date of this Entrusted Management Agreement to be determined by
the Parties hereto, or




(4)   

the date on which Party B completes the acquisition of Shenyang Wan Tong Yuan
Trading Co., Ltd.




The parties agree that no transfer or change of ownership of either Shenyang Wan
Tong Yuan Trading Co., Ltd. or of Party B shall cause this Entrusted Management
Agreement to terminate.




1.3

During the entrusted period, Party B shall be fully responsible for the
management of Shenyang Wan Tong Yuan Trading Co., Ltd. The management service
includes without limitation the following:




(1)   Party B’s rights with respect to the operation of Shenyang Wan Tong Yuan
Trading Co., Ltd. shall include the right to appoint and terminate members of
the Board of Directors and the right to hire managerial and administrative
personnel etc.  Party A shall provide to Party B a voting proxy effective at
each meeting of the shareholders of Shenyang Wan Tong Yuan Trading Co., Ltd.




(2)

Party B has the right to manage and control all assets of Party A.  Shenyang Wan
Tong Yuan Trading Co., Ltd. shall open an entrusted account or designate an
existing account as an entrusted account. Party B has the full right to decide
the use of the funds in the entrusted account. The signer of the account shall
be appointed or confirmed by Party B. All of the funds of Shenyang Wan Tong Yuan
Trading Co., Ltd. shall be kept in this account, including but not limited to
its existing working capital.  All payments of funds shall be disbursed through
this entrusted account, including but not limited to the payment of all existing
accounts payable and operating expenses, payment of employees salaries and
purchase of assets.  All revenues from the operation of Shenyang Wan Tong Yuan
Trading Co., Ltd. shall be kept in this account.








2







(3)

Party B shall have the full right to control and administer the financial
affairs and daily operation of Shenyang Wan Tong Yuan Trading Co., Ltd., such as
entering into and performance of contracts, and payment of taxes, etc.




(4)

If Shenyang Wan Tong Yuan Trading Co., Ltd. requires additional funds to
maintain its operations, Party B shall provide such additional funds through a
bank loan or other resources and Party A shall provide necessary assistance in
obtaining these funds.




1.4

In exchange for the services of Party B pursuant to this Entrusted Management
Agreement, Party A shall pay an entrusted management fee to Party B.   The
entrusted management fee shall equal Shenyang Wan Tong Yuan Trading Co., Ltd's
net profits, being the monthly revenues after deduction of operating costs,
expenses and taxes. If the net profit is zero, Shenyang Wan Tong Yuan Trading
Co., Ltd. is not required to pay the entrusted management fee; if Shenyang Wan
Tong Yuan Trading Co., Ltd. sustains losses, all such losses will be carried
over to next month and deducted from next month's entrusted management fee. Both
Parties shall calculate, and Party A shall pay, the monthly entrusted management
fee at the conclusion of each month.




1.5

Party B shall assume all operation risks arising out of the operations of
Shenyang Wan Tong Yuan Trading Co., Ltd. and bear all losses of Shenyang Wan
Tong Yuan Trading Co., Ltd.  If Shenyang Wan Tong Yuan Trading Co., Ltd. does
not have sufficient funds to repay its debts, Party B is responsible for paying
these debts on behalf of Shenyang Wan Tong Yuan Trading Co., Ltd.  If Shenyang
Wan Tong Yuan Trading Co., Ltd's net assets are lower than its registered
capital, Party B is responsible for funding the deficit.




Article 2.  Rights and Obligations of the Parties




2.1

During the term of this Agreement, Party A's rights and obligations include:




(1)   

to hand over Shenyang Wan Tong Yuan Trading Co., Ltd. to Party B for entrusted
management as of the effective date of this Agreement and to hand over all of
business materials together with Business License and corporate seal of Shenyang
Wan Tong Yuan Trading Co., Ltd. to Party B;




(2)   

Party A has no right to make any decision regarding Shenyang Wan Tong Yuan
Trading Co., Ltd's operations without the consent of Party B;




(3)  

 to have the right to know the business conditions of Shenyang Wan Tong Yuan
Trading Co., Ltd. at any time and provide proposals;




(4)   

to assist Party B in carrying out the entrusted management according to Party
B's requirement;




(5)   

to perform its obligations pursuant to the Purchase Option and Cooperation
Agreement by and between the Parties, and not to violate the said agreement;








3







(6)   

not to interfere with Party B's management over Shenyang Wan Tong Yuan Trading
Co., Ltd. in any form by making use of shareholder's power;




(7)   

not to entrust or grant their shareholders' rights in Shenyang Wan Tong Yuan
Trading Co., Ltd. to a third party other than Party B without Party B's consent;




(8)   

not to otherwise entrust any third party other than Party B to manage Shenyang
Wan Tong Yuan Trading Co., Ltd. in any form without Party B's consent; and




(9)   

not to terminate this Agreement unilaterally for any reason.




2.2

During the term of this Agreement, Party B's rights and obligations include:




(1)   

to enjoy independent and full right to manage Shenyang Wan Tong Yuan Trading
Co., Ltd.;




(2)   

to enjoy the right to dispose of all assets of Shenyang Wan Tong Yuan Trading
Co., Ltd.;




(3)   

to enjoy profits and bear losses arising from Shenyang Wan Tong Yuan Trading
Co., Ltd. operations during the period of entrusted management;




(4)   

to appoint all directors of Shenyang Wan Tong Yuan Trading Co., Ltd.;




(5)   

to appoint general manager, deputy general manager, financial manager and other
senior managerial personnel of Shenyang Wan Tong Yuan Trading Co., Ltd.;




(6)   

to convene shareholders' meetings of Shenyang Wan Tong Yuan Trading Co., Ltd.
and sign resolutions of shareholders' meetings; and




(7)  

to enjoy other rights and perform other obligations under the Agreement.




Article 3.  Representation and Warranties




The Parties hereby make the following representations and warranties to each
other as of the date of this Agreement that:




(1)   

it has the right to enter into the Agreement and the ability to perform the
same;




(2)   

the execution and delivery of this Agreement by each party have been duly
authorized by all necessary corporate action;




(3)   

the execution of this Agreement by the officer or representative of each party
has been duly authorized;











4




(4)   

each party has no reason that will prevent this Agreement from becoming a
binding and effective agreement between both parties after execution;




(5)   

the execution and performance of the obligations under this Agreement will not:




(a)

violate any provision of the business license, articles of association or other
similar documents of its own;




(b)

violate any provision of the laws and regulations of PRC or other governmental
or regulatory authority or approval;




(c)

violate or result in a breach of any contract or agreement to which the party is
a party or by which it is bound.




Article 4.  Effectiveness




This Agreement shall take effect after it is duly executed by the authorized
representatives of the parties hereto with seals affixed.




Article 5.  Liability for Breach of Agreement




During the term of this Agreement, any violation of any provisions herein by
either party constitutes breach of contract and the breaching party shall
compensate the non-breaching party for the loss incurred as a result of this
breach.




Article 6.  Force Majeure




The failure of either party to perform all or part of the obligations under the
Agreement due to force majeure shall not be deemed a breach of contract. The
affected party shall present promptly valid evidence of such force majeure, and
the failure of performance shall be settled through consultations between the
parties hereto.




Article 7. Governing Law




The conclusion, validity, interpretation, and performance of this Agreement and
the settlement of any disputes arising out of this Agreement shall be governed
by the laws and regulations of the People's Republic of China.




Article 8.  Settlement of Dispute




Any disputes under the Agreement shall be settled at first through friendly
consultation between the parties hereto. In case no settlement can be reached
through consultation, each party shall have the right to submit such disputes to
China International Economic and Trade Arbitration Commission. The place of
arbitration is Shenyang Province. The arbitration award shall be final and
binding on both parties.











5




Article 9.  Severability




Any provision of this Agreement that is invalid or unenforceable due to the laws
and regulations shall be ineffective without affecting in any way the remaining
provisions hereof.




Article 10.  Non-waiver of Rights




10.1

Any failure or delay by any party in exercising its rights under this Agreement
shall not constitute a waiver of such right.




10.2 Any failure of any party to demand the other party to perform its
obligations under this Agreement shall not be deemed as a waiver of its right to
demand the other party to perform such obligations later.




10.3  If a party excuses the non-performance by other party of certain
provisions under this Agreement, such excuse shall not be deemed to excuse any
future non-performance by the other party of the same provision.




Article 11.  Non-transferability




No party can assign or delegate any of the rights or obligations under this
Agreement to any third party without the prior written consent from the other
party.




Article 12. Language




This Agreement is executed in Chinese and English in duplicate, and in case of
any conflict the Chinese version shall prevail. Each of the original Chinese and
English versions of this Agreement shall be executed in 6 copies.  Each party
shall hold two original of each version, and the rest shall be used for
governmental registration or other necessary approval purposes.




IN WITNESS WHEREOF, the parties have executed this agreement.




Party A:

/s/ Honggang Yu

/s/ Jichun Li

Honggang Yu

Jichun Li




Shenyang Wan Tong Yuan Trading Co., Ltd. (official seal)




By: /s/ Jianfeng Wang

Authorized representative: Jianfeng Wang




Party B:

Shenyang Wantong Health Care Products Manufacturing Co., Ltd.  (official seal)




By: /s/ Stanley Stephen Huntsman

Authorized representative: Stanley Stephen Huntsman








6


